Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 8, and 15 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 12, 2022.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, the rejections are withdrawn because the amendments have removed the rejected claim elements.

Regarding the 102 rejections, the rejections are withdrawn because the cited reference does not teach an inverse of the rule condition, as claimed, or non-compliant operational rules that invalidate fewer than a predetermined percent of claims, as claimed.  Please see below for the new 103 rejections of the claims as amended.
In response to arguments in reference to any dependent claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jubete et al, US Pub. No. 2019/0180290, herein referred to as "Jubete" in view of Kahn et al, US Pub. No. 2019/0377611, herein referred to as "Kahn", further in view of Ryman-Tubb, US Pub. No. 2011/0264612, herein referred to as "Ryman-Tubb".
Regarding claim 1 Jubete teaches:
extracting one or more operational rules from a knowledge graph and a domain knowledge describing one or more operational policies and conditions (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also discussing ¶[0052] discussing relational databases and data (i.e. knowledge graph); ¶¶[0054]-[0055] discussing analyzing historical data (i.e. domain knowledge); and ¶[0058] discussing generating new rules); 
executing machine learning logic using the one or more operational rules, the knowledge graph, and the domain knowledge as training data to generate one or more non- compliant operational rules (rules are generated by machine learning, ¶¶[0042], [0044], [0055]), 
updating the one or more operational rules to incorporate the one or more non-compliant operational rules (updates rules based on user feedback, ¶[0057]); 
applying the one or more operational rules, having incorporated the one or more non- compliant operational rules, to the operational data (applies rules to generate risk scores, ¶[0072]);
and identifying and filtering non-compliant operational data using the applied one or more operational rules (uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
However, Jubete does not teach but Kahn does teach:
for each respective operational rule of the one or more operational rules, generating candidate non-compliant operational rules by flipping a condition value of a rule condition of each combination of condition-value pairs of the respective operational rule to represent an inverse of the rule condition of each combination of the condition-value pairs (generates and adds contrapositive rules, e.g. ¶¶[0188], [0190]; see also e.g. ¶[0189] showing example of contrapositive rules).
Further, it would have been obvious at the time of filing to combine the fraud detection of Jubete with the generation of contrapositive rules of Kahn because Kahn explicitly suggests generating contrapositive rules to significantly speed up the computation because it reduces the search space, ¶[0190]; see also MPEP 2143.I.G.  That is, Jubete teaches generating new rules when performing fraud detection, ¶[0044].  Kahn teaches generating contrapositive rules to significantly speed up the computation ¶[0190].  Thus, one of ordinary skill would have modified the rule generation of Jubete to include generating contrapositive rules, as taught by Kahn, to significantly speed up the computation.
However, the combination of Jubete and Kahn does not teach but Ryman-Tubb does teach:
wherein the one or more non- compliant operational rules comprise those of the candidate non-compliant operational rules that, when applied to operational data, invalidate fewer than a predetermined percentage of claims defined by the one or more operational policies and conditions (removes rules with a large false-positive ratio (i.e. those that produce a large number of false-positives compared to the correct number of frauds detected), ¶[0066]; see also ¶[0022] and Fig. 1 discussing generating rules for detecting fraud).
Further, it would have been obvious at the time of filing to combine the fraud detection using contrapositive rules of Jubete and Kahn with the removal of rules with a large false positive ratio as taught by Ryman-Tubb because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the automated rule generation of Jubete could produce unreliable rules and accordingly would have modified the combination of Jubete and Kahn to remove unreliable rules, i.e. remove those with a large false positive ratio as taught by Ryman-Tubb.
Regarding claim 2, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Jubete further teaches:
assigning a score to the one or more operational rules indicating a probability of compliance or non-compliance for the operational data (applies rules to generate risk scores, ¶[0072], and risk score represents a likelihood that the procurement process is fraudulent, ¶[0073]).  
Regarding claim 3, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Kahn further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules by complementing the one or more operational policies and conditions (generates and adds contrapositive rules, e.g. ¶¶[0188], [0190]; see also e.g. ¶[0189] showing example of contrapositive rules).
Further, it would have been obvious at the time of filing to combine the fraud detection of Jubete with the generation of contrapositive rules of Kahn because Kahn explicitly suggests generating contrapositive rules to significantly speed up the computation because it reduces the search space, ¶[0190]; see also MPEP 2143.I.G.  That is, Jubete teaches generating new rules when performing fraud detection, ¶[0044].  Kahn teaches generating contrapositive rules to significantly speed up the computation ¶[0190].  Thus, one of ordinary skill would have modified the rule generation of Jubete to include generating contrapositive rules, as taught by Kahn, to significantly speed up the computation.
Regarding claim 4, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Jubete further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules based user feedback, operational acceptability criteria, historical data, or a combination thereof (updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 5, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Jubete further teaches:
learning those of the one or more policies or conditions from the knowledge graph that identify the operational data as being non-compliant operational data from historical data, user feedback, one or more non-compliant operational rules, or a combination thereof (extracts rules from data representing reasons behind certain predictions, ¶[0044], and updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 6, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Jubete further teaches:
applying the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process);
and validating those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 7, the combination of Jubete, Kahn, and Ryman-Tubb teaches all the limitations of claim 1 and Jubete further teaches:
initializing a machine learning mechanism to: learn, determine, or identify the non-compliant operational data relating one or more non-compliant operational rules (unsupervised learning component identifies anomalous data, ¶[0055]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] noting unsupervised learning component includes a machine learning system) 
and one or more user-provided modifications to the one or more rules (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]);
and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Regarding claims 8 and 15, claims 8 and 15 recite similar limitations as claim 1 and further recite one or more processors with executable instructions and a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, respectively.  Jubete teaches these limitations in ¶[0091].  Accordingly claims 8 and 15 are rejected for similar reasons as claim 1.
Regarding claims 9-14 and 16-20, claims 9-14 and 16-20 recite similar limitations as claims 2-7 and accordingly are rejected for similar reasons as claims 2-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629